Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 10/24/2022 with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN# 106200982 A hereinafter Jin) in view of Jacobus et al. (US# 5,769,640 hereinafter Jacobus), Tian et al. (US# 2020/0126297 hereinafter Tian), and Crowther et al. (US# 10,698,493 hereinafter Crowther).
Referring to claim 1, Jin discloses an electronic apparatus, comprising: circuitry (computer; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”) communicatively coupled to a first head-mounted display (virtual reality helmet; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”) and a wearable haptic device in contact with a user (sensing glove is embedded with sensing technology, and sense of the user action, the action into command signal transmitted to the computer, medical experiment teaching software in the computer analyzes the instruction signal, and controls the three-dimensional model in a virtual reality helmet makes corresponding action feedback, according to the instruction signal, the virtual reality helmet display human body three-dimensional model of each part of the name; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”) (Computer as a processing terminal and connected to data communication to the virtual reality helmet; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”), wherein the circuitry is configured to:
control the first head-mounted display (virtual reality helmet; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”) to render a first three- dimensional (3D) model of at least a first anatomical portion of a body of a human subject (shooting three-dimensional human body model collecting human real data; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”), wherein the human subject is different from the user (“collecting real human data” is interpreting as the human subject and “teaching staff and students” are interpreting as the users; see abstract),
transmit a touch input to a wearable sensor in contact with at least the first anatomical portion of the body, wherein the transmitted touch input corresponds to a human touch, by the user, on the first region of the rendered first 3D model (entering virtual scene via a virtual reality helmet, sensing glove is embedded with sensing technology, and sense of the user action, the action into command signal transmitted to the computer, medical experiment teaching software in the computer analyzes the instruction signal, and controls the three- dimensional model in a virtual reality helmet makes corresponding action feedback, according to the instruction signal, the virtual reality helmet display human body three- dimensional model of each part of the name.; see Paragraph started with “Referring to FIG. 1, a medical procedure training system.... and using the technology of shooting three-dimensional human body model collecting human real data and real ratio is designed by 3D modelling technology, see Abstract and Paragraph started with “Referring to FIG. 1, a medical procedure training system”);
receive, based on the touch input, a set of bio-signals associated with the portion via the wearable sensor (the data collector collects the boy human sample, collecting data using the three-dimensional modelling technology interpreted as set of bio-signals; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....” ); and
control the wearable haptic device (sensing glove.; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”) to generate a haptic feedback based on the received set of bio-signals, the haptic feedback is generated as a response to the human touch (entering virtual scene via a virtual reality helmet, sensing glove is embedded with sensing technology, and sense of the user action, the action into command signal transmitted to the computer, medical experiment teaching software in the computer analyzes the instruction signal, and controls the three-dimensional model in a virtual reality helmet makes corresponding action feedback, according to the instruction signal, the virtual reality helmet display human body three-dimensional model of each part of the name. Thus, the examiner interpreted that the corresponding action feedback due to the sensing of the user action is as the haptic feedback; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”).
However, Jin is silent on wherein the rendered first 3D model comprises a first region corresponding to a defect portion in the first anatomical portion of the body; transmit a touch input to a wearable sensor in contact with at least the first anatomical portion of the body of the human subject;
the transmitted touch input includes at least a pressure signal indicating an amount of pressure applied during the human touch by the user;
wherein the set of bio-signals comprises physiological signals and somatic sensation information associated with the defect portion.
In an analogous art, Jacobus discloses wherein the rendered first 3D model comprises a first region corresponding to a defect portion in the first anatomical portion of the body (Virtual Reality Technology including image processing, three dimensional graphics and display methods, simulated force/tactile reflection, programmed stereophonic sound generation, head/hand movement and position sensing to provide an accurate control or simulation of medical procedures, specifically: endoscopic medical procedures including, but not limited to, cholycystectomies, vasectomies, bowel resections, inguinal and bilateral hernia repairs, appendectomies, lymphadenectomies, vagotomies, bronchial surgeries, hysterectomies, nephrectomies, lysis of adhesions, tumor extraction, knee arthroscopies, and abdominal explorations; microsurgery, i.e. viteoretinal, otologic, laryngeal and stereotactic procedures; intubations, including neonatal procedures; and arterial and venous replacement and bypass methods used, for example, in treatment of innominate and subclavian occlusive disease... 3D; Col. 3 lines 50 to 67. Thus, one of the procedures is the defect portion);
wherein the set of bio-signals comprises physiological signals (using the scope 14 to generate a complete imagery record of organ and tissue orientation surrounding the site of medical simulation is interpreted as physiological signals; Col. 5 lines 1-6) and somatic sensation information associated with the defect portion (This data includes the virtual forces generated by the force/tactile subsystem and applied to the trainee’s hands through the simulated instruments. Thus, the trainee 80 can gain intuitive understanding of the
medical procedure, including the feelings, sights, and sounds of the operation, without the risks and possible complications associated with medical intervention.; Col. 5 lines 15-21 and Col. 6 lines 20-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Jacobus to the system of Jin in order to provide a training device which will facilitate the transition from more traditional open procedures to endoscopic procedures by fostering the surgical skill necessary for the execution of efficient and complication-free procedures.
However, Jin in view of Jacobus is silent on transmit a touch input to a wearable sensor in contact with at least the first anatomical portion of the body of the human subject; and
 the transmitted touch input includes at least a pressure signal indicating an amount of pressure applied during the human touch by the user.
In an analogous art, Tian discloses transmit a touch input to a wearable sensor in contact with at least the first anatomical portion of the body of the human subject (The one or more input devices include a haptic-enabled input device 111 (e.g., a three-dimensional haptic-enabled pointing device, a haptic-enabled glove, etc.) that generates force, motion, and/or texture feedback to the hand(s) of the remote expert 108 in accordance with simulated physical characteristics and physical interactions that occurs at a location on the 3D human body mesh of the patient's body 197 that corresponds to the current movement and position inputs provided via the input device 111. For example, when the movement and position inputs provided via the input device 111 corresponds to movement along a simulated surface on the 3D human body mesh of the patient's body 197 corresponding to the patient's shoulder, the haptic feedback generated on the haptic-enabled input device 111 will elicit haptic sensations in the user's hands that correspond to the shape, size, friction, texture, and hardness of the patient's shoulder. The real-time haptic feedback in conjunction with the visual rendering of the virtualized version of the patient's body allows the remote expert 108 to accurately experience and assess the problem site on the patient's body, and to provide more accurate and prudent guidance on the patient's treatment procedures.; Para. 0057, Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Tian to the system of Jin in view of Jacobus in order to allow real-time haptic feedback in conjunction with the visual rendering of the virtualized version of the patient's body allows remote expert to accurately experience and assess the problem site on the patient's body.
However, Jin in view of Jacobus and Tian is silent on the transmitted touch input includes at least a pressure signal indicating an amount of pressure applied during the human touch by the user.
In an analogous art, Crowther discloses the transmitted touch input includes at least a pressure signal indicating an amount of pressure applied during the human touch by the user (a hand-held component allows a user to use a virtual surgical instrument to touch and manipulate virtual objects within the virtual surgical field; Col. 7 lines 40-50… and the hand-held component comprises one or more motors that provide haptic feedback such as, for example, pressure, resistance, vibrations, and other tactile feedback; Col. 8 lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Crowther to the system of Jin in view of Jacobus and Tian in order to provide a system that allows for the efficient calculation of haptic feedback and visual effects based on affordance and susceptibility values in a virtual reality surgical environment.
Referring to claim 2, Jin as modified by Jacobus discloses wherein the first region of the first 3D model corresponds to the defect portion, which is one of a tissue deformation or defect, a bruised tissue or skin, a fractured bone, a tumorous tissue or organ, a deformed bone, or a swelling or lump (Jacobus- simulation of medical procedures, specifically: endoscopic medical procedures including, but not limited to, cholycystectomies, vasectomies, bowel resections, inguinal and bilateral hernia repairs, appendectomies, lymphadenectomies, vagotomies, bronchial surgeries, hysterectomies, nephrectomies, lysis of adhesions, tumor extraction, knee arthroscopies, and abdominal explorations; microsurgery, i.e. viteoretinal, otologic, laryngeal and stereotactic procedures; intubations, including neonatal procedures; and arterial and venous replacement and bypass methods used, for example, in treatment of innominate and subclavian occlusive disease.; Col. 3 lines 50 to 67. Thus, one of the procedures is the defect portion).
Referring to claim 3, Jin as modified by Jacobus discloses wherein the circuitry is further configured to: receive depth information associated with the defect portion from one or more imaging sensors; and generate the first region corresponding to the defect portion in the first anatomical portion of the body, based the received depth information (Jacobus- The position of the instrument 122 is determined and fed into a geometric model of an organ 124. The geometric model 124 includes data representing the organ size, position, surface characteristics (in terms of elasticity, resistance to searing, slipperiness, etc.; Col. 7 lines 4-9. Thus, the organ size comprised the depth information as claimed.).
Referring to claim 4, Jin as modified by Jacobus discloses wherein the circuitry is further configured to: control a camera rig (Jacobus- 30; Fig. 2) comprising one or more imaging sensors to scan at least the first anatomical portion of the body of the human subject (Jacobus- the recording apparatus 20 that allows the critical events in a medical procedure to be measured and recorded during actual surgeries performed by expert surgeons is shown. Medical Instruments 16 having pressure and position sensors 22 are connected to a data digitizer 24. The pressure and position data from the digitizer 24 is recorded by a recording system 26 consisting of a computer and a storage subsystem. (A viewing scope 14) having pressure and position sensors 28 is connected to an image digitizer/recorder 30. The image digitizer/recorder 30 is also connected to the recording system 26. The recording system 26 can either compress and store digital image data or store analog video on a computer-controlled video cassette recorder (VCR); Col. 4 lines 40-52);
receive 3D scan data of at least the first anatomical portion of the body of the human subject based on the scan (Jacobus- Image data captured during the operation. Each data item (force, position, trigger action item or image captured) is time stamped so that it is placed accurately into the time sequence of events during surgery.; Col. 4 lines 55-63, Fig. 2); and
control the first head-mounted display to render the first 3D model of at least the first anatomical portion of the body based on the received 3D scan data (Jacobus- trainee head tracking system 58 can be connected to the virtual reality control computer 44 to provide information for the three dimensional display generation function to control generation of view dependent imagery assuming that the display system 56 is a head mounted system.; Col. 5 lines 36-41).
Referring to claim 5, Jin as modified by Jacobus discloses wherein the 3D scan data comprises a 3D representation of at least one internal organ of the human subject (Jacobus- FIG. 3 depicts the systematic scanning of anatomical features using the scope 14 to generate a complete imagery record of organ and tissue orientation surrounding the site of medical simulation. A 3D graphics generator 52 is also connected to the virtual reality control computer 44 in order to generate accurate three dimensional images of endoscopic instruments; Col. 5 lines 1-35).
Referring to claim 6, Jin as modified by Jacobus discloses wherein the circuitry is further configured to: receive a first set of features comprising anthropometric features related to the body and medical condition information associated with the human subject, and generate the first 3D model based on the received first set of features, wherein the generated first 3D model is rendered on the first head- mounted display (Jacobus- FIG. 3 depicts the systematic scanning of anatomical features using the scope 14 to generate a complete imagery record of organ and tissue orientation surrounding the site of medical simulation. A 3D graphics generator 52 is also connected to the virtual reality control computer 44 in order to generate accurate three dimensional images of endoscopic instruments; Col. 5 lines 1- 35..... and A remote surgeon's 102 instruments, viewing scope, and head position are measured and recorded by the virtual reality training system 104.; Col. 6 lines 47-50. Thus, the head position is measured and recorded as the anthropometric features).
Referring to claim 7, Jin as modified by Jacobus discloses wherein the circuitry is further configured to receive a second set of features related to the defect portion in the first anatomical portion of the body of the human subject, and wherein the received second set of features comprises appearance attributes associated with the defect portion (Jacobus- The image digitizer/recorder 30 is also connected to the recording system 26. The recording system 26 can either compress and store digital image data or store analog video on a computer- controlled video cassette recorder (VCR). The non-image data is stored on digital disk or tape storage. An accurate time base 32 is also connected to the recording subsystem 26 to provide time stamps for the instrument locations, forces or pressures, and actions such as trigger actuations during the specified scope locations, forces (or pressures), and image data captured during the operation. Each data item (force, position, trigger action item or image captured) is time stamped so that it is placed accurately into the time sequence of events during surgery.... The systematic scanning of anatomical features using the scope 14 to generate a complete imagery record of organ and tissue orientation surrounding the site of medical simulation; Col. 4 line 48 to col. 5 line 5. Thus, the complete record image data of the organ and tissue is interpreted as the appearance attributes associated with the defect portion as claimed).
Referring to claim 10, Jin as modified by Jacobus discloses wherein the somatic sensation information comprises touch sensation information associated with the defect portion, kinesthetic information associated with the defect portion, and haptic perception information associated with the defect portion (Jacobus- Position, orientation, and force data are processed by the computer 44 and sent to the force/tactile programmed controller and hand/instrument tracking subsystem 46. The force/tactile programmed controller and hand/instrument tracking subsystem 46 is connected to a tactile/force reflecting subject simulation mechanism 48 in order to provide force feedback.; Col. 5 lines 7-19... and tactile/force reflecting mechanisms which can generate the "feel" of medical instruments and the interaction of these instruments with the anatomical simulation.; Col. 4 lines 14-16. Thus, the tactile/force reflecting from interaction with the anatomical simulation with Position, orientation, and force data is interpreted as kinesthetic information associated with the defect portion, and haptic perception information associated with the defect portion).
Referring to claim 11, Jin as modified by Jacobus discloses wherein the circuitry is further configured to: generate an input feature for a machine learning model based on the
received set of bio-signals, medical condition information associated with the human subject, and anthropometric features related to the body (Jacobus-The recording system 26 can either compress and store digital image data or store analog video on a computer- controlled video cassette recorder (VCR). The non-image data is stored on digital disk or tape storage. An accurate time base 32 is also connected to the recording subsystem 26 to provide time stamps for the instrument locations, forces or pressures, and actions such as trigger actuations during the specified scope locations, forces (or pressures), and image data captured during the operation. Each data item (force, position, trigger action item or image captured) is time stamped so that it is placed accurately into the time sequence of events during surgery.; Col. 4 lines 48-63. Thus, the recording and storing of digital image data or analog video during operation is interpreted as the first input received into the learning model for replay later); and
input the generated input feature to the machine learning model, wherein the machine learning model outputs a recommendation based on the input feature (Jacobus- The virtual reality training system 40 uses images and data in the simulation database 72 to allow a trainee 80 to explore this data. The trainee 80 can view, hear, and feel operations through manipulation and positioning of the simulated instruments, or based on his head location. Images or data not in the simulation database 72 are generated through interpolation between images/data items which are in the database 72 (interpolation between images is accomplished through morphing mapping predetermined image polygons between images).; Col. 6 lines 1-11. Thus, the view, hear, and feel operation outputs are the recommendation of the input features of time stamps for the instrument locations, forces or pressures, and actions recorded).
Referring to claim 13, Jin as modified by Jacobus discloses wherein the circuitry is further configured to: extract the recommendation from the machine learning model; and control the first head-mounted display to render the recommendation (Jacobus- The virtual reality training system 40 uses images and data in the simulation database 72 to allow a trainee 80 to explore this data. The trainee 80 can view, hear, and feel operations through manipulation and positioning of the simulated instruments, or based on his head location. Images or data not in the simulation database 72 are generated through interpolation between images/data items which are in the database 72 (interpolation between images is accomplished through morphing mapping predetermined image polygons between images).; Col. 6 lines 1-11. Thus, the view, hear, and feel operation outputs are extracted from the recommendation of the input features of time stamps for the instrument locations, forces or pressures, and actions recorded).
Referring to claim 14, Jin as modified by Jacobus wherein the circuitry is further configured to transmit the touch input to a haptic device in contact with at least the first anatomical portion of the body of the human subject, wherein the haptic device: receives the transmitted touch input; and generates a haptic sensation on the first anatomical portion of the body, based on the received touch input (Jacobus- Position, orientation, and force data are processed by the computer 44 and sent to the force/tactile programmed controller and hand/instrument tracking subsystem 46. The force/tactile programmed controller and hand/instrument tracking subsystem 46 is connected to a tactile/force reflecting subject simulation mechanism 48 in order to provide force feedback.; Col. 5 lines 7-19... and tactile/force reflecting mechanisms which can generate the "feel" of medical instruments and the interaction of these instruments with the anatomical simulation.; Col. 4 lines 14- 16.).
Referring to claim 15, Jin as modified by Jacobus discloses wherein the circuitry is further configured to: control a second head-mounted display (Jacobus- second head- mounted display is at the virtual reality training system 104 and first head-mounted display at virtual reality training system 110; Col. 6 lines 40-44, Fig. 7), as worn on a head of the human subject, to render the first 3D model and a second 3D model comprising a human hand, wherein the second 3D model is rendered to emulate a movement of the human hand while the human hand applies the human touch on the first region of the rendered 3D first model, and the second head-mounted display is controlled based on the received touch input (Jacobus- surgeon 90 with a three dimensional viewer (Such as a head-mount three- dimensional viewer) for graphically enhanced anatomical information. ....and FIG. 7 shows how the virtual reality systems described already can also be used to provide feedback from and control information to robotic endoscopic medical equipment 100. A remote surgeon's 102 instruments, viewing scope, and head position are measured and recorded by the virtual reality training system 104. This data is transmitted to the robotic endoscopic surgery equipment 100 via a communications channel 106. A local surgeon's 108 instrument, scope, and head position is also measured and recorded by a second virtual reality training system 110.; Col. 6 lines 42-62, Fig. 7.).
Referring to claim 16, claiming a method of claim 1. The claim 16 is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Referring to claim 20 claiming a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an electronic apparatus of claim 1. The claim 20 is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 21, Jin as modified by Tian discloses wherein the wearable sensor measures at least one parameter associated with the human subject, based on the touch input transmitted to the wearable sensor (Tian- The one or more input devices include a haptic-enabled input device 111 (e.g., a three-dimensional haptic-enabled pointing device, a haptic-enabled glove, etc.) that generates force, motion, and/or texture feedback to the hand(s) of the remote expert 108 in accordance with simulated physical characteristics and physical interactions that occurs at a location on the 3D human body mesh of the patient's body 197 that corresponds to the current movement and position inputs provided via the input device 111. For example, when the movement and position inputs provided via the input device 111 corresponds to movement along a simulated surface on the 3D human body mesh of the patient's body 197 corresponding to the patient's shoulder, the haptic feedback generated on the haptic-enabled input device 111 will elicit haptic sensations in the user's hands that correspond to the shape, size, friction, texture, and hardness of the patient's shoulder. The real-time haptic feedback in conjunction with the visual rendering of the virtualized version of the patient's body allows the remote expert 108 to accurately experience and assess the problem site on the patient's body, and to provide more accurate and prudent guidance on the patient's treatment procedures.; Para. 0057, Fig. 1B).

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN# 106200982 A hereinafter Jin) in view of Jacobus et al. (US# 5,769,640 hereinafter Jacobus), Tian et al. (US# 2020/0126297 hereinafter Tian), Crowther et al. (US# 10,698,493 hereinafter Crowther), and Banerjee et al. (US# 10,108,266 hereinafter Banerjee).
Referring to claim 8, Jin discloses 3D model is rendered on the first head-mounted display (the virtual reality helmet display human body three-dimensional model of each part of the name.; see Paragraph started with “Referring to FIG. 1, a medical procedure training system....”).
However, Jin in view of Jacobus, Tian, and Crowther as applied above does not specifically disclose wherein the circuitry is further configured to update the generated first 3D model by a mesh deformation of at least the first region of the generated first 3D model, wherein the mesh deformation is applied based on the received second set of features.
In an analogous art, Banerjee discloses wherein the circuitry is further configured to update the generated first 3D model by a mesh deformation of at least the first region of the generated first 3D model, wherein the mesh deformation is applied based on the received second set of features (the system logic progressively updates the brain 3D mesh 133 for the retracted brain; Col. 11 lines 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Banerjee to the system of Jin in view of Jacobus, Tian, and Crowther in order to ensure providing the comfortable range of movement, and to enhance the open surgery performance.
Referring to claim 9, Jin in view of Jacobus, Tian, and Crowther as modified by Banerjee discloses wherein the second set of features comprises at least one of physical deformities associated with at least the first anatomical portion of the body or deformities associated with one or more internal organs of the body (Banerjee- Simultaneously in real time, the system logic progressively updates the brain 3D mesh 133 for the retracted brain, system task 114, by using the system's position-based dynamics computation module 116. Based upon position-based dynamics the system's polygonal haptics rendering module 44 calculates the force that the user is exerting on the retractor to hold the brain in position, and outputs the force result to the haptic stylus 27. The system's polygonal graphics rendering module 46 calculates the progressive visualized movement or deformation of the brain and outputs the result to the display 28.; Col. 11 lines 25-35).
Referring to claim 12, Jin in view of Jacobus, Tian, and Crowther as modified by Banerjee discloses wherein the recommendation comprises at least one of a course of treatment for the defect portion, a current condition of the defect portion, a prognosis for the defect portion, and a diagnosis related to the defect portion (Banerjee- For the case of simulated cerebral aneurysm clipping, the 3D outputs of the segment anatomy module 130 can include the virtual patient's skull 3D volume 131, the dura mater 3D mesh 132, the brain 3D mesh 133, and the blood vessel 3D mesh 134, including the aneurysm neck and sac and parent artery.; Col. 7 lines 46-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Banerjee to the system of Jin in view of Jacobus, and Tian in order to ensure providing the comfortable range of movement, and to enhance the open surgery performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                    /NELSON M ROSARIO/Examiner, Art Unit 2624                                                     Primary Examiner, Art Unit 2624